EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Sutch on 05/06/2021.

The application has been amended as follows: 
Claim 14 has been amended to read:
A method for controlling the operation of an agricultural sprayer, the agricultural sprayer including an outwardly extending boom, the method comprising: 
identifying, with a computing device, a crop row or a seedbed ridge present within the field across which the agricultural sprayer is traveling based on data received from a vision-based sensor; 
determining, with the computing device, a lateral distance defined between a nozzle of a plurality of nozzles mounted on the boom of the agricultural sprayer and the identified crop row or the identified seedbed ridge in the lateral direction; and 
initiating, with the computing device, a control action to adjust the position of the nozzle in the lateral direction when the determined lateral distance exceeds a predetermined maximum lateral distance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US 2018/0243773 is directed towards a similar system and method for controlling the operation of agricultural sprayers based on a lateral distance between the nozzle and crop but has the nozzles mounted on a beam instead of a boom .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666